Title: To Benjamin Franklin from John Butler, 15 July 1783
From: Butler, John
To: Franklin, Benjamin


          
            May it Please Your Excellency.
            Amsterdam July 15th 1783
          
          In behalf of myself and other American Sailors who have been prisoners in England, I
            make bold to petition your Excellency, whose humanity and beneficence is known to all
            the World. There are three of us here who were taken on board the Congress Ship the Confederacy Captain Hardinge. We have been discharged some time, and after
            attempting to get a passage from London to our own Country, in which it was impossible
            to succeed went from thence to Dunkirk; where the difficulty was still as great; after
            staying some time at Dunkirk without obtaining what we so much wished for we applied to
            Mr Coffin Your Excellency’s agent to supply us that we might be enabled to go to
            Amsterdam, where we were told we were sure of obtaining our desire; Mr Coffyn supplied
            us, but so small the sum, 15 Livres, that by the time we got to Amsterdam we had nothing
            left, which made one of our Companions who has but little patience to enter on board an
            East India Ship. Upon our Arrival at Amsterdam we applied to those who we were told
            would supply us till we embarked, when to our great surprise we were told Mr Adams had
            left no order concerning such supply, therefore could not give us any. This answer
            rather amazed, more so as we were informed that several had before received such
              relief. We therefore determined to
            apply to Your Excellency, and unless your Excellency can invent some means or other to
            extricate us from our difficulties, our state will not be altogether desirable. After
            adventuring our lives in defence of our Country, and being prisoners several months it
            is peculiarly hard to be thus neglected, that Country, I say who thus abandons us,
            cannot be worthy of our future services. To leave brave men without any provision
            certainly merits not esteem. We know your Excellency has made ample provision for those
            in your province (France). Why should not the same be made in Holland. We live here upon
            Credit, and we are at the mercy of our Landlords, whither our liberty (which to us is
            precious) shall last for another hour. Where we not Confident our Petition would be
            answered we would not have applied to Your Excellency.
          If your Excellency should deign to answer the petition of your Humble Servants, they
            will always, bear such an instance of generosity for
            ever in their Breast. Your Excellency by giving an order upon your Excellencie’s
            Correspondent in this City will give us great satisfaction.
          I am Sir Your Excellencies Most willing Servant.
          
            John Butler
            at Mrs. Margrath’s the Sign of the Ship Warmer Street Amsterdam
          
         
          Notation: John Butler July 15.
            1783.—
        